Citation Nr: 1724583	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to a low back condition, or as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board previously remanded this matter in July 2014 and September 2016 for further development.  The matter is now returned before the Board for further appellate action. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the lower extremities did not manifest during service or to a degree of 10 percent or more within a year of his last exposure to herbicides, and is not otherwise related to service, to include exposure to herbicides therein. 


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (e) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a March 2010 letter, prior to the September 2010 rating decision on appeal.  Additionally, the Veteran identified pertinent evidence at his May 2011 hearing before a decision review officer (DRO).  Upon the Board's September 2016 remand, the Veteran was properly notified of the RO's formal finding that the identified records did not exist and was afforded an opportunity to submit the evidence to the RO in a November 2016 letter. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded a VA examination in November 2011.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  It requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014), 38 C.F.R. § 3.307 (d), are also satisfied.  Acute and subacute peripheral neuropathy was one the listed diseases.  Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013).  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for peripheral neuropathy of the lower extremities, which he claims may be due to herbicide exposure, or as secondary to a back condition. 

Initially, the Board notes the Veteran's service treatment records (STRs) confirm his service in Vietnam, and medical records reveal he has been diagnosed with peripheral neuropathy of the lower extremities.  Thus, the issue left for the Board to resolve is whether a nexus exists between the Veteran's peripheral neuropathy and his active duty service. 

Insofar as the Veteran has asserted his disability may be secondary to his back conditions, the Board notes the RO denied service connection for degenerative disc disease of the lumbar and cervical spine in a January 2011 rating decision, which the Veteran did not appeal.  Further, the Veteran is service-connected for severe wounds in the left triceps, shrapnel wounds on the right forearm, traumatic neuropathy of the left ulnar nerve, and post-operative scars on the left thigh and left side of the chest.  However, he is not service-connected for any back conditions.  As such, service connection for bilateral neuropathy as secondary to a back condition is not warranted. 

However, the Board must now consider the Veteran's assertion of service connection due to herbicide exposure.  In this regard, as the Veteran has confirmed service in Vietnam, the issue the Board must address is whether the Veteran's peripheral neuropathy of the lower extremities manifested to a degree of 10 percent or more within one year after the last date he was exposed to an herbicide agent, in order to apply the presumptive service connection provisions of 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.307 (6)(ii).  

At his DRO hearing in May 2011, the Veteran proffered he sought treatment for peripheral neuropathy at a VA medical center (VAMC) in New York in 1970.  He further stated there should be records at that VAMC from 1974 to 2000.  After the RO contacted the VAMC and the available treatment records were furnished, the RO made an official finding, in October 2014, that the records identified by the Veteran at his hearing did not exist.  The Veteran and his representative were notified in November 2016 and afforded the opportunity to submit any existing records within 30 days.  However, neither the Veteran nor his representative has submitted such evidence.  

A careful review of the available medical records from the 1970's revealed no complaints or treatment for bilateral neuropathy of the lower extremities.  A Medical Board examination from September 1970 does not document any neuropathy symptoms of the lower extremities.  The record also reflects the Veteran underwent two VA examinations in 1971 and 1972.  However, neither examination reveals any symptoms of neuropathy in the lower extremities. 

Available medical records from the New York and West Haven, Connecticut VAMCs document the onset of neuropathy symptoms in the lower extremities much later.  Medical records dating back to 2000 from the New York VAMC indicate the Veteran presented with pain in the left foot, which was found to be in conjunction with his back pain.  A September 2006 VA outpatient note from the West Haven VAMC reflects a history of neuropathy of one year.  Those records also document the Veteran presented symptoms of neuropathy such as bilateral burning or tingling of the bilateral lower extremities.

As for the Veteran's various statements regarding the onset of peripheral neuropathy, the Board notes a March 2010 statement, in which he stated he first received a diagnosis of peripheral neuropathy of the lower extremities in 1995.  At his DRO hearing, the Veteran testified he has dealt with neuropathy symptoms for 40 years.  He further described the symptoms as hypersensitivity in some areas of the feet and "deadness" in other areas.  In this regard, the Board notes a lay person is competent to report the onset of observable symptomatology, and therefore, finds the Veteran's statements competent.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Despite the apparent inconsistency between the Veteran's March 2010 statement and his hearing testimony, the Board also finds his statements credible as the two statements describe different things.  The Veteran's hearing testimony establishes when he first observed the symptoms of neuropathy in his lower extremities; the March 2010 statement reports a medical diagnosis.  However, peripheral neuropathy is a condition requiring a medical diagnosis.  Particularly in a case such as this, where the pertinent statute requires the condition manifests to a degree of 10 percent of more within a year of the last exposure.  As such, the Veteran's credible reports of symptomatology in the 1970's are not enough to satisfy the statutory requirements. 

The Veteran underwent a VA examination in November 2014 to determine the etiology of his peripheral neuropathy.  The examiner noted the Veteran's diagnosis and reported medical history, reviewed the claims file, and performed an in-person examination.  The examiner opined the Veteran's bilateral peripheral neuropathy of the lower extremities was less likely than not caused by service or related to herbicide exposure.  In support of her conclusion, the examiner noted the above-mentioned lack of medical records from the 1970's documenting peripheral neuropathy.  Additionally, she noted the medical records which indicate the presence of neuropathy symptoms in the mid 2000's.  The examiner also noted, and the record reflects, the Veteran's 40-year history of moderate to heavy alcohol use.  In this regard, the examiner stated alcohol use "is a significant risk factor for the development of neuropathy and a much stronger/more persistent risk factor than one year of herbicide exposure."  The examiner further noted the majority of the Veteran's VA neurology notes cite his history of alcohol use as a likely causative factor of his neuropathy.  She also stated that although several VA progress notes indicate the possibility of herbicide exposure as a cause of his neuropathy, the notes fail to address the fact that his symptoms, as shown by the medical records, did not begin within one year of the date the Veteran was last exposed to herbicide agents.  The Board finds the examiner's opinion to be adequate and probative as she was apprised of the Veteran's history and also personally examined him.  The medical opinion also provided a thorough explanation for each conclusion, and noted both the probative medical evidence as well as the Veteran's statements. 

Although the Board acknowledges the Veteran's credible statements, they are insufficient to establish the neuropathy manifest to a degree of 10 percent of more within a year of his last herbicide exposure.  Additionally, the probative medical evidence from the 1970's does not reveal any treatment for peripheral neuropathy of the lower extremities.  Rather, the record tends to show the onset of peripheral neuropathy much later than the statutory one year period as well as a higher, more persistent risk factor in the Veteran's history of alcohol use.  Furthermore, the etiology of the disorder is not capable of lay observation and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his disorder, to include as due to herbicide exposure or secondary to a service-connected disability, is not competent medical evidence.  In this regard, the Board finds the VA examiner's opinion to be significantly more probative than the Veteran's lay assertions.  As such, the Board must find the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is not warranted. 


ORDER

Entitlement to service connection for bilateral neuropathy of the lower extremities is denied. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


